DETAILED ACTION
Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 17/301,517 on July 22, 2022. Please note: Claims 1 and 4 have been amended. Claims 1-5 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160225834 A1), hereinafter Kim, in view of Yoon et al. (US 9245932 B2; Previously cited in the PTO-892 dated 10/26/2021), hereinafter Yoon.

Regarding Claim 1, Kim teaches:
A display device (See paragraphs [0039] and [0067]: FIGS. 1 and 2 are views of an organic light-emitting display apparatus) comprising:
a display unit (See FIG. 2) where a plurality of first pixels each including subpixels of three colors (See annotated FIG. 2 below: the labeled pixels correspond to first pixels each including subpixels of three colors (R, G, B)) and a plurality of second pixels each including subpixels of three colors arranged differently from the subpixels in one of the first pixels (See annotated FIG. 2 below: the labeled pixels correspond to second pixels each including subpixels of three colors (R, G, B) arranged differently from the subpixels in one of the first pixels) are alternately arrayed in a row direction and a column direction (See annotated FIG. 2 below: the first pixels and the second pixels are alternately arrayed in a row direction (second direction) and a column direction (first direction)), the subpixels of the three colors including a subpixel of a first color, a subpixel of a second color and a subpixel of a third color (See paragraph [0059]; See annotated FIG. 2 below: the subpixels of the three colors including a subpixel of a first color (B), a subpixel of a second color (G) and a subpixel of a third color (R));
a thin film transistor (TFT) circuit disposed below each of the subpixels (See FIG. 1: TFT disposed below each of the subpixels, which is composed of an OLED, as discussed in paragraph [0053]) to control the subpixels (See paragraph [0007]; Although control with the TFT shown in FIG. 1 is not explicitly discussed, it is necessarily true that the TFT element must exert some control over the subpixels in order to cause the subpixels to emit light, as disclosed. Therefore, this is an inherent feature); and
at least one connection part that connects the TFT circuit and one of the subpixels (See paragraph [0054], lines 1-4; See FIG. 1: the portion of 141 disposed in the via hole VIA corresponds to at least one connection part that connects the TFT circuit and one of the subpixels),
wherein the subpixel of the second color and the subpixel of the third color in one of the first pixels are arrayed in parallel with the subpixel of the second color and the subpixel of the third color in one of the second pixels (See annotated FIG. 2 below: the subpixel of the second color (G) and the subpixel of the third color (R) in one of the first pixels (e.g., the top middle first pixel) are arrayed in parallel with the subpixel of the second color (G) and the subpixel of the third color (R) in one of the second pixels (e.g., the top left second pixel)),
a first arrangement in the column direction of the subpixel of the second color and the subpixel of the third color in one of the first pixels and a second arrangement of the subpixel of the second color and the subpixel of the third color in one of the second pixels are identical (See annotated FIG. 2 below: a first arrangement in the column direction of the subpixel of the second color (G) and the subpixel of the third color (R) in one of the first pixels (e.g., the top middle first pixel) and a second arrangement of the subpixel of the second color (G) and the subpixel of the third color (R) in one of the second pixels (e.g., the bottom middle second pixel) are identical), 
the subpixels of the second color in one of the first pixels and in one of the second pixels that are adjacent to each other in the row direction are aligned in the row direction (See annotated FIG. 2 below: the subpixels of the second color (G) in one of the first pixels (e.g., the top middle first pixel) and in one of the second pixels (e.g., the top left second pixel) that are adjacent to each other in the row direction are aligned in the row direction), 
the subpixels of the third color in one of the first pixels and in one of the second pixels that are adjacent to each other in the row direction are aligned in the row direction (See annotated FIG. 2 below: the subpixels of the third color (R) in one of the first pixels (e.g., the top middle first pixel) and in one of the second pixels (e.g., the top left second pixel) that are adjacent to each other in the row direction are aligned in the row direction), 
the subpixel of the first color in one of the first pixels has a biased arrangement and is positioned toward a side of the subpixel of the second color in an array direction of the subpixel of the second color and the subpixel of the third color (See annotated FIG. 2 below: the subpixel of the first color (B) in one of the first pixels (e.g., the top middle first pixel) has a biased arrangement and is positioned toward a side of the subpixel of the second color (G) in an array direction of the subpixel of the second color (G) and the subpixel of the third color (R)), 
the subpixel of the first color in one of the second pixels has a biased arrangement and is positioned toward a side of the subpixel of the third color in the array direction of the subpixel of the second color and the subpixel of the third color (See annotated FIG. 2 below: the subpixel of the first color (B) in one of the second pixels (e.g., the top left second pixel) has a biased arrangement and is positioned toward a side of the subpixel of the third color (R) in the array direction of the subpixel of the second color (G) and the subpixel of the third color (R)), 
one of the subpixels is disposed above the at least one connection part (See FIG. 1: one of the subpixels is disposed above the portion of 141 disposed in the via hole VIA), and
the subpixels in each of the first pixels are arranged identically, and the subpixels in each of the second pixels are arranged identically (See annotated FIG. 2 below: the subpixels in each of the first pixels are arranged identically, and the subpixels in each of the second pixels are arranged identically).

    PNG
    media_image1.png
    738
    764
    media_image1.png
    Greyscale

Kim does not explicitly teach:
the at least one connection part is disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels, 
a position where the at least one connection part is disposed overlaps with one of the subpixels in a plan view.
However, in the same field of endeavor, display panels (Yoon, column 1, lines 16-21), Yoon teaches:
	a display unit (FIG. 2: 100; See also FIG. 3) where a plurality of first pixels each including subpixels of three colors (See annotated FIG. 3 below: a plurality of first pixels each including subpixels of three colors) and a plurality of second pixels each including subpixels of three colors arranged differently from the subpixels in one of the first pixels (See annotated FIG. 3 below: a plurality of second pixels each including subpixels of three colors arranged differently from the subpixels in one of the first pixels) are alternately arrayed in a row direction and a column direction (See annotated FIG. 3 below: the first and second pixels are alternately arrayed in a row direction and a column direction), the subpixels of the three colors including a subpixel of a first color (B in 110a), a subpixel of a second color (R in 110b) and a subpixel of a third color (G in 110c) (See FIG. 3);
	a thin film transistor (TFT) circuit (112c) (See FIG. 4) disposed below each of the subpixels to control the subpixels (See FIG. 4: 112c disposed below each of the subpixels; See column 12, lines 34-42); and
	at least one connection part (FIG. 3: 150-153) that connects the TFT circuit and one of the subpixels (See column 12, lines 34-42), and 
	the at least one connection part is disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels (See annotated FIG. 3 below: 153 is disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels),
	one of the plurality of subpixels is disposed above the at least one connection part (See FIG. 4: one of a plurality of subpixels (G) is disposed above at least one connection part 153; See also FIG. 3: 153 corresponds to 110c),
the at least one connection part is disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels (See annotated FIG. 3 below: 153 is disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels), 
a position where the at least one connection part is disposed overlaps with one of the subpixels in a plan view (See FIG. 3: a position where the at least one connection part 153 in 110c is disposed overlaps with one of the subpixels (G) in a plan view).

    PNG
    media_image2.png
    547
    556
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Kim) so the at least one connection part is disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels, a position where the at least one connection part is disposed overlaps with one of the subpixels in a plan view (as taught by Yoon). This would be achieved by adopting 151-153 from FIG. 3 of Yoon as the at least one connection part being located at an identical position within each of the first and second pixels in FIG. 2 of Kim to connect the subpixels to the TFT circuit. Doing so would overcome a limitation in forming the organic light emitting diode through the fine metal mask process, and remove flickers of an image (See Yoon, column 17, line 57 – column 18, line 8).

Regarding Claim 2, Kim in view of Yoon teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim in view of Yoon teaches:
The display device according to claim 1, wherein
the subpixel includes an anode electrode (See Kim, paragraph [0057] and FIG. 1: 141; See Yoon, FIG. 4: 190a), and
the at least one connection part is a portion that connects an output of the TFT circuit and the anode electrode (See Yoon, FIG. 4: 153 is a portion that connects an output of the TFT circuit 112c and the anode electrode 190a).

Regarding Claim 3, Kim in view of Yoon teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The display device according to claim 1, wherein
the TFT circuit includes an identical circuit arrangement pattern for the subpixels of the first to third colors (See paragraph [0040] and FIG. 1: the TFT has an identical circuit arrangement pattern (an identical pattern of S, G, A and D) for the subpixels of the first to third colors).

Regarding Claim 4, Kim in view of Yoon teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim in view of Yoon teaches:
The display device according to claim 1, wherein
in one of the first pixels and one of the second pixels that are adjacent to each other in the row direction, a distance between a first connection part (150) of the at least one connection part for the subpixel of the first color (B in 110a) in the one of the first pixels and a second connection part (150) of the at least one connection part (150-153) for the subpixel of the first color (B in the second pixel) in the one of the second pixels are consistent in the display unit independent of the biased arrangements of the subpixels (See annotated Yoon, FIG. 3 below, illustrating the claimed distance in one of the first pixels and one of the second pixels that are adjacent to each other in the row direction. Furthermore, this distance is consistent in the display unit independent of the biased arrangements of the subpixels. In addition, since Kim was modified according to Yoon to include the at least one connection part arranged in the manner taught by Yoon, the claimed distance would also be consistent in the display unit independent of the biased arrangements of the subpixels by being placed within each pixel in the same location, regardless of the arrangement of the subpixels).
	In addition, the same motivation is used as the rejection for claim 1.

    PNG
    media_image3.png
    547
    556
    media_image3.png
    Greyscale


Regarding Claim 5, Kim in view of Yoon teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The display device according to claim 1, wherein a first square not crossing the subpixels encloses a region including the subpixels of three colors included in one of the first pixels and excluding other subpixels (See annotated FIG. 2 below: a first square not crossing the subpixels encloses a region including the subpixels of three colors R,G, B included in one of the first pixels (e.g., the top middle first pixel) and excluding other subpixels), 
a second square not crossing the subpixels encloses a region including the subpixels of three colors included in one of the second pixels and excluding other subpixels (See annotated FIG. 2 below: a second square not crossing the subpixels encloses a region including the subpixels of three colors R, G, B included in one of the second pixels (e.g., the top left second pixel) and excluding other subpixels), and 
the first square and the second square are arranged without overlapping each other (See annotated FIG. 2 below: the first square and the second square are arranged without overlapping each other).

    PNG
    media_image1.png
    738
    764
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are moot on the grounds of new rejections and not persuasive in part.
	Applicant argues (Remarks, pages 6-9) that Kim (US 20160225833 A1) in view of Kim et al. (US 20150129856 A1), hereinafter Kim-2, does not teach the amended limitations of the independent claim. These arguments are respectfully moot on the grounds of new rejections. Specifically, Kim et al. (US 20160225834 A1) has been introduced as the primary reference to teach the amended limitations, with Yoon being relied upon to render obvious the limitation not explicitly teach by Kim. 
	Applicant argues the following (Remarks, page 14): “One skilled in the art would not have been led to combine the arrangement of subpixels disclosed in Kim with the component of Kim-2 to arrive at the present invention of at least one connection part disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels" because, e.g., PX1 and PX2' disclosed in Kim cannot have the same length of wiring connection between the connection part and subpixel. Kim thus cannot maintain the condition of the TFT circuit to be the same, and thus cannot obtain uniform emission”. This argument is not persuasive because it arguing limitations which are not claimed (See MPEP 2145 – VI.). Specifically, the claim does not include any limitations directed to the length of wiring connection between the connection part and subpixel, or requiring that the first and second pixels have the same length of wiring connect to obtain uniform emission. Rather, the claims recite the at least one connection part is disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels. The Examiner submits it would be improper to import these limitations from the specification into the claims.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692